     Case 4:09-cv-05796-CW Document 1231-1 Filed 12/24/19 Page 1 of 2



 1   XAVIER BECERRA
     Attorney General of California
 2   ADRIANO HRVATIN
     Supervising Deputy Attorney General
 3   KELLY A. SAMSON
     Acting Supervising Deputy Attorney General
 4   LE-MAI D. LYONS
     Deputy Attorney General
 5   State Bar No. 285756
      455 Golden Gate Avenue, Suite 11000
 6    San Francisco, CA 94102-7004
      Telephone: (415) 510-3750
 7    Fax: (415) 703-5843
      E-mail: LeMai.Lyons@doj.ca.gov
 8   Attorneys for Defendants

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                             EUREKA DIVISION
12

13

14   TODD ASHKER, et al.,                                      4:09-cv-05796 CW (RMI)

15                                           Plaintiffs,       DECLARATION OF LE-MAI D. LYONS
                                                               SUPPORTING DEFENDANTS’
16                  v.                                         ADMINISTRATIVE MOTION TO FILE
                                                               UNDER SEAL DEFENDANTS’ MOTION
17                                                             TO EXCLUDE PLAINTIFFS’ EXPERTS
     GOVERNOR OF THE STATE OF                                  ON TODD ASHKER’S RETALIATION
18   CALIFORNIA, et al.,                                       CLAIM

19                                        Defendants.
20

21         I, Le-Mai D. Lyons, declare as follows:

22        1.     I am a Deputy Attorney General in the California Attorney General’s Office, counsel

23   of record for Defendants in this matter. I am competent to testify to the matters set forth in this

24   declaration, and if called upon by the Court to testify, I would do so. I submit this declaration in

25   support of Defendants’ administrative motion to file under seal Defendants’ motion to exclude

26   Plaintiffs’ experts on Todd Ashker’s retaliation claim.

27        2.     On February 6, 2013, the Court entered the parties’ stipulated protective order, which

28   remains in effect in this proceeding.
                                                           1
                                  Lyons Decl. Supp. Defs.’ Admin. Mot File Under Seal (4:09-cv-05796 CW (RMI))
     Case 4:09-cv-05796-CW Document 1231-1 Filed 12/24/19 Page 2 of 2



 1        3.     Defendants’ motion papers concern Plaintiff Ashker’s housing and confidential

 2   information implicating inmate safety and institutional security. I am informed and believe that

 3   the disclosure of this material in Defendants’ motion and supporting documents would reveal

 4   sensitive inmate information, and publish details related to inmate housing issues and the

 5   investigative and deliberative process used by Defendants and the institution to make inmate

 6   housing recommendations.

 7        4.     The Court, Plaintiffs, and Defendants have previously filed under seal documents

 8   related to Ashker’s housing in this matter, including five orders. (ECF Nos. 710, 865-66, 877,

 9   1148, 1169-71, 1190, 1194, 1200, 1201, 1202, 1203.) Accordingly, Defendants make a similar
10   request to seal this motion and supporting documents.
11        I declare under penalty of perjury that the foregoing is true and correct to the best of my
12   knowledge. Executed in San Francisco, California, on December 24, 2019.
13
                                                      /s/ Le-Mai D. Lyons                      a
14                                                     Le-Mai D. Lyons
15
     SF2012204868
     21755412.docx
16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       2
                                 Lyons Decl. Supp. Defs.’ Admin. Mot File Under Seal (4:09-cv-05796 CW (RMI))
